EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Michele Stewart on 02/25/2021.

Replace claims 1, 8- 9, 10, 17 and 20 filed on 12/09/2020 with the following claims.
The application has been amended as follows: 

1.	(Currently Amended) A method for controlling an autonomous construction vehicle, comprising:	defining a boundary of a construction site;	identifying a longest edge of the boundary;
defining path orientation for the autonomous construction vehicle that is parallel to the longest edge of the boundary;	defining a start point for the autonomous construction vehicle;	defining a maneuver area for the autonomous construction vehicle based on the boundary and specifications of the autonomous construction vehicle;	defining a path for the autonomous construction vehicle to navigate the construction site, wherein the path is oriented according to the path orientation, including:
defining a first path portion starting at the start point and extending in a direction corresponding with the path orientation, and
defining a maneuver path in the maneuver area;
automatically creating a site plan indicating the boundary, path, start point, and maneuver area; and	controlling the operation of the autonomous construction vehicle based on the site plan.

8.	(Currently Amended) The method of claim 1, wherein defining the path further comprises:	.[[;]]

9.	(Currently Amended) The method of claim 8, wherein defining the maneuver paththe maneuver path 


identifying a longest edge of the boundary;	automatically creating a site plan for navigating the autonomous construction vehicle within the boundary, including: 
defining a work area within the boundary, 
defining a maneuver area for the autonomous construction vehicle based on the boundary and specifications of the autonomous construction vehicle, the maneuver area positioned between the work area and the boundary, 
defining a start point for the autonomous construction vehicle, and 
defining a path for the autonomous construction vehicle to navigate the construction site, including: 
defining a first path portion in the work area  and
defining a second path portion in the work area, wherein the autonomous construction vehicle is configured to maneuver in the maneuver area to navigate from the first path portion to the second path portion, 
activating autonomy mode to automatically control operation of the autonomous construction vehicle according to the site plan.

wherein the path includes a first path portion extending from the start point to the maneuver area, wherein the path is oriented according to the path orientation;		automatically create a site plan indicating the boundary, path, start point, and maneuver area; and		automatically control the operation of the autonomous construction vehicle based on the site plan.

20.	(Currently Amended) The system of claim 17, wherein the controller is configured to define the maneuver area to include an offset from one side of the boundary large enough to accommodate the autonomous construction vehicle moving from the[[a]] first portion of the path to a second portion of the path.

Rejoined claims 10-16
Claims 10-16 allowable. Claims 10-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions group II (Claims 10-16), as set forth in the Office action mailed on 05/20/2020, is hereby withdrawn and claims 10-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RACHID BENDIDI/Primary Examiner, Art Unit 3667